 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    BRIAN BEINLICK                                    No. 2:17-CV-0824-WBS-DMC
12                       Plaintiff,
13           v.                                         ORDER
14    ADAM PACE, et al.,
15                       Defendants.
16

17                  Plaintiff, who is proceeding with retained counsel, brings this civil rights action.

18   An initial status/scheduling conference was held in this matter on October 9, 2019, at 10:00 a.m.

19   before the undersigned in Redding, California. Plaintiff’s counsel failed to appear. Steven

20   Edward Vong, Esq., appeared telephonically for defendant.

21                  Plaintiff’s counsel shall show cause in writing within 30 days of the date of this

22   order why appropriate sanctions should be imposed for failure to appear on behalf of his client at

23   the scheduling conference. See Local Rule 110.

24                  IT IS SO ORDERED.

25   Dated: October 30, 2019
                                                            ____________________________________
26                                                          DENNIS M. COTA
27                                                          UNITED STATES MAGISTRATE JUDGE

28
                                                        1
